DETAILED ACTION
	This office action is in response to the filed application 16/814,671 on March 10, 2020. 
	Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

***************
Claims 1-2, 4-9, 11-16 and 18-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-13, 16 and 18 of U.S. Patent No. 11,055,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims are broader but otherwise recite similar limitations.

***************
Claims 1-2, 4-9, 11-16 and 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-9 of copending Application No. 16/398,206. 

Claims 1-2, 4-9, 11-16 and 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-11, 13-14, 16-20 and 22 of copending Application No. 16/805,100.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application contain(s) every element of claim(s) of the instant application and thus anticipate the claim(s) of the instant application.   Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Filed application 16814671
Patent 11,055,016 
Application 16/398,206
Application 16/805,050
Application 16805100
Claim 1
Claims 1-4
Claims 1, 8-9
Claim 1
Claim 1
Claim 2
Claim 4
Claims 1, 9
Claim 1
Claim 2
Claim 4
Claim 7
Claims 1, 8
Claim 4
Claim 3
Claim 5
Claims 1-3
Claims 1, 8
Claims 5, 7
Claim 1, 8
Claim 6
Claim 9
Claim 5
Claim 6
Claim 5
Claim 7
Claims 1, 6-7
Claims 1, 8
Claim 5
Claim 4

Claims 10-13
Claims 1, 8-9
Claim 8
Claim 9
Claim 9
Claim 13
Claims 1, 9
Claim 8
Claim 10
Claim 11
Claim 16
Claims 1, 8
Claim 11
Claim 11
Claim 12
Claims 10-12
Claims 1, 8
Claims 12, 14
Claim 9, 16
Claim 13
Claim 18
Claim 5
Claim 13
Claim 13
Claim 14
Claims 10-12
Claims 1, 8
Claim 12
Claim 14
Claim 15 
Claims 10-13
Claims 1, 8-9
Claims 15, 17
Claim 17
Claim 16
Claim 13
Claims 1, 9
Claim 15
Claim 18
Claim 18
Claim 16
Claims 1, 8
Claim 18
Claim 19
Claim 19
Claims 10-12
Claims 1, 8
Claims 17, 19, 21
Claim 17, 22
Claim 20
Claims 10-12
Claims 1, 8
Claim 19
Claim 20


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baltatu et al. (US 2010/0287128). 

In regard to claim 1, Baltatu et al. teach a computer-implemented method for block-level data prioritization during a backup operation, the method comprising: 
extracting a backup data criticality from header information of one or more data blocks (LSA header extraction, fig. 4 13);
based on the extracted backup data criticality, assigning a weighted value corresponding to the backup data criticality (training feature vector creation, fig. 4, 14, pg. 49); and 
for each data block, calculating a Euclidean distance of the data block to a consecutive data block using the weighted value (best value for the sigma parameter is equal to the average Euclidean distance between training feature vectors, pg. 87).  


extracting a backup data criticality from header information of one or more data blocks (LSA header extraction, fig. 4 13);
based on the extracted backup data criticality, assigning a weighted value corresponding to the backup data criticality (training feature vector creation, fig. 4, 14, pg. 49); and
for each data block, calculating a Euclidean distance of the data block to a consecutive data block using the weighted value (best value for the sigma parameter is equal to the average Euclidean distance between training feature vectors, pg. 87).  

In regard to claim 15, Baltatu et al. teach a data processing system, comprising: 
a processor (processing system, pg. 34); and 
a memory coupled to the processor to store instructions (memory, pg. 34), which when executed by the processor, cause the processor to perform operations, the operations including: 
extracting a backup data criticality from header information of one or more data blocks (LSA header extraction, fig. 4 13);
based on the extracted backup data criticality, assigning a weighted value corresponding to the backup data criticality (training feature vector creation, fig. 4, 14, pg. 49); and 
for each data block, calculating a Euclidean distance of the data block to a consecutive data block using the weighted value (best value for the sigma parameter is equal to the average Euclidean distance between training feature vectors, pg. 87).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 9, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltatu et al. (US 2010/0287128) in further view of Tabares et al. (US 2020/0159841).

In regard to claim 2, Baltatu et al. does not explicitly teach the method of claim 1, further comprising prior to extracting the backup data criticality from the header information of the one or more data blocks, sniffing data object information of a data object;  determining the backup data criticality based on the data object information; and appending the backup data criticality to the header information of the one or more data blocks.  
pg. 42). 
It would have been obvious to modify the method of Baltatu et al. by adding Tabares et al. indexed data.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in sorting or classifying the logs (pg. 38). 

In regard to claim 6, Baltatu et al. teach the method of claim 2, wherein the data object information includes a data type (LSA header, fig. 1, pg. 36).  

In regard to claim 13, Baltatu et al. teach the non-transitory machine-readable medium of claim 9, wherein the data object information includes a data type (LSA header, fig. 1, pg. 36).  

In regard to claim 9, Baltatu et al. does not explicitly teach the non-transitory machine-readable medium of claim 8, wherein the operations further comprise prior to extracting the backup data criticality from the header information of the one or more data blocks, sniffing data object information of a data object; determining the backup data criticality based on the data object information; and appending the backup data criticality to the header information of the one or more data blocks.
Tabares et al. teach of appending to the header of each log a critical or non-critical identifier (pg. 42). 
	Refer to claim 2 for motivational statement. 


Tabares et al. teach of appending to the header of each log a critical or non-critical identifier (pg. 42). 
	Refer to claim 2 for motivational statement. 

******************************
Claims 4-5, 7,  11-12, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltatu et al. (US 2010/0287128) in further view of Xu et al. (US 2019/0073406). 

In regard to claim 4, Baltatu et al. does not explicitly teach the method of claim 1, wherein calculating the Euclidean distance of the data block to the consecutive data block using the weighted value comprises obtaining a dot product of the weighted value and a sequence of the data block in a queue.  
Xu et al. teach of performing a log tokenization process on the log messages to generate tokens, transform the tokens into log vectors associated with a metric space for each log message, and a calculating and store similarity distances between respective pairs of the log vectors (fig. 1).   Similarity measure can include a Euclidean distance measure (pg. 39).  
   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in providing visualization of logs in a neighborhood (pg. 18). 

In regard to claim 5, Baltatu et al. does not explicitly teach the method of claim 1, further comprising sorting the one or more data blocks based on the calculated Euclidean distance of each data block; and Atty. Docket No.: 206368.0579.7 (P392) 23routing the sorted one or more data blocks to a stream buffer in a concurrent fashion for streaming operations.  
Xu et al. teach of performing a log tokenization process on the log messages to generate tokens, transform the tokens into log vectors associated with a metric space for each log message, and a calculating and store similarity distances between respective pairs of the log vectors (fig. 1).   Similarity measure can include a Euclidean distance measure (pg. 39).  Rank distances within the clusters and retrieve similar logs based on the ranked distances (fig. 3, 330, 340, pg. 46-51). 
Refer to claim 4 for motivational statement. 

In regard to claim 7, Baltatu et al. does not explicitly teach the method of claim 5, wherein sorting the one or more data blocks comprises selecting a nearest and most critical data block to be routed for backup based on the calculated Euclidean distance of the nearest and most critical data block to a current data block.  
Xu et al. teach of calculating and store similarity distances between respective pairs of the log vectors (fig. 1).   Similarity measure can include a Euclidean distance pg. 39).  Rank distances within the clusters and retrieve similar logs based on the ranked distances, for example, the top k ranked log vectors can be retrieved (fig. 3, 330, 340, pg. 46-51). 
Refer to claim 4 for motivational statement. 

In regard to claim 11, Baltatu et al. does not explicitly teach the non-transitory machine-readable medium of claim 8, wherein calculating the Euclidean distance of the data block to the consecutive data block using the weighted value comprises obtaining a dot product of the weighted value and a sequence of the data block in a queue. 
Xu et al. teach of performing a log tokenization process on the log messages to generate tokens, transform the tokens into log vectors associated with a metric space for each log message, and a calculating and store similarity distances between respective pairs of the log vectors (fig. 1).   Similarity measure can include a Euclidean distance measure (pg. 39).  
 Refer to claim 4 for motivational statement. 

In regard to claim 12, Baltatu et al. does not explicitly teach the non-transitory machine-readable medium of claim 8, wherein the operations further comprise: sorting the one or more data blocks based on the calculated Euclidean distance of each data block; and routing the sorted one or more data blocks to a stream buffer in a concurrent fashion for streaming operations.  
Xu et al. teach of performing a log tokenization process on the log messages to generate tokens, transform the tokens into log vectors associated with a metric space for each log message, and a calculating and store similarity distances between respective fig. 1).   Similarity measure can include a Euclidean distance measure (pg. 39).  Rank distances within the clusters and retrieve similar logs based on the ranked distances (fig. 3, 330, 340, pg. 46-51). 
Refer to claim 4 for motivational statement. 

In regard to claim 14, Baltatu et al. does not explicitly teach the non-transitory machine-readable medium of claim 12, wherein sorting the one or more data blocks comprises selecting a nearest and most critical data block to be routed for backup based on the calculated Euclidean distance of the nearest and most critical data block to a current data block.  
Xu et al. teach of calculating and store similarity distances between respective pairs of the log vectors (fig. 1).   Similarity measure can include a Euclidean distance measure (pg. 39).  Rank distances within the clusters and retrieve similar logs based on the ranked distances, for example, the top k ranked log vectors can be retrieved (fig. 3, 330, 340, pg. 46-51). 
Refer to claim 4 for motivational statement. 

In regard to claim 18, Baltatu et al. does not explicitly teach the data processing system of claim 15, wherein calculating the Euclidean distance of the data block to the consecutive data block using the weighted value comprises obtaining a dot product of the weighted value and a sequence of the data block in a queue.  
Xu et al. teach of performing a log tokenization process on the log messages to generate tokens, transform the tokens into log vectors associated with a metric space for each log message, and a calculating and store similarity distances between respective fig. 1).   Similarity measure can include a Euclidean distance measure (pg. 39).  
 Refer to claim 4 for motivational statement. 

In regard to claim 19, Baltatu et al. does not explicitly teach the data processing system of claim 15, wherein the operations further include: sorting the one or more data blocks based on the calculated Euclidean distance of each data block; and routing the sorted one or more data blocks to a stream buffer in a concurrent fashion for streaming operations.  
Xu et al. teach of performing a log tokenization process on the log messages to generate tokens, transform the tokens into log vectors associated with a metric space for each log message, and a calculating and store similarity distances between respective pairs of the log vectors (fig. 1).   Similarity measure can include a Euclidean distance measure (pg. 39).  Rank distances within the clusters and retrieve similar logs based on the ranked distances (fig. 3, 330, 340, pg. 46-51). 
Refer to claim 4 for motivational statement. 

In regard to claim 20, Baltatu et al. does not explicitly teach the data processing system of claim 19, wherein sorting the one or more data blocks comprises selecting a nearest and most critical data block to be routed for backup based on the calculated Euclidean distance of the nearest and most critical data block to a current data block.
Xu et al. teach of calculating and store similarity distances between respective pairs of the log vectors (fig. 1).   Similarity measure can include a Euclidean distance measure (pg. 39).  Rank distances within the clusters and retrieve similar logs based on fig. 3, 330, 340, pg. 46-51). 
Refer to claim 4 for motivational statement. 

******************************
Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltatu et al. (US 2010/0287128) in further view of Aalmink (US 2006/0149796). 

In regard to claim 3, Baltatu et al. does not explicitly teach the method of claim 1, further comprising evaluating the one or more data blocks to identify at least one dependent data block associated with a parent block, wherein the one or more data blocks comprise the parent block and the at least one dependent data block.  
Aalmink teaches of an archiving engine that identifies a dependency (child/parent) relationship for data elements (fig. 2, 208, pg. 29). 
It would have been obvious to modify the method of Baltatu et al. by adding Aalmink archiving engine.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in deciding what mode should be used to archive data (pg. 29). 

In regard to claim 10, Baltatu et al. does not explicitly teach the non-transitory machine-readable medium of claim 8, wherein the operations further comprise evaluating the one or more data blocks to identify at least one dependent data block associated with a parent block, wherein 
Aalmink teaches of an archiving engine that identifies a dependency (child/parent) relationship for data elements (fig. 2, 208, pg. 29). 
Refer to claim 3 for motivational statement. 

In regard to claim 17, Baltatu et al. does not explicitly teach the data processing system of claim 15, wherein the operations further include evaluating the one or more data blocks to identify at least one dependent data block associated with a parent block, wherein the one or more data blocks comprise the parent block and the at least one dependent data block.  
Aalmink teaches of an archiving engine that identifies a dependency (child/parent) relationship for data elements (fig. 2, 208, pg. 29). 
Refer to claim 3 for motivational statement. 










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Balabine (US 2017/0339168) normal distribution of user data
Chen et al. (US 2020/014167) data backup and Euclidean distance/dot product
Choi et al. (US 2010/0153421) header information and Euclidean distance method
Dasari et al. (US 2014/0052694) data backup prioritization
Dowers, II et al. (US 8,806,281) data backup status schedule
Fan et al. (US 2008/0198752) data backup selector
Furuya et al. (US 2005/0177767) backup data priority
Gupta (US 2016/0019119) prioritizing backup of files
Harrington et al. (US 10,691,543) rebuilt priority based on Euclidean distance
He et al. (US 2017/01116330) log files selection based on Euclidean distance analysis
Hsieh et al. (US 2009/0190592) packet classification based on Euclidean distance
Janakiraman et al. (US 10,606,705) prioritizing backup operation 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov